DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 and 14-19 (Group I), drawn to an article of manufacture (i.e., apparatus) and a process (i.e., method) for managing smart card transactions, the apparatus comprising one or more communication interfaces for connecting to processors of vendors, customers and payment server processors; and a processor configured to receive details of a transaction from a vendor processor, to transmit the transaction details to a smart card reader identified by the received details, to receive from a smart card within the smart card reader a cryptogram authorizing the transaction, to transfer the details of the transaction and the cryptogram to a payment server processor (PSP) to carry out the transaction, to receive confirmation of the transaction from the PSP through the interface and to transmit confirmation of the transaction to both the vendor processor and a customer processor.

Claims 10-13 (Group II), drawn to an article of manufacture (i.e., smart card reader) comprising a communication interface; a smart card interface; a screen; and a processor configured to receive transaction details through the communication interface, to display the details on the screen, and to manage authentication of a smart card contacted though the smart card interface with a smart card software terminal contacted through the communication interface, wherein the processor is configured to refuse operation until a smart card is removed from the smart card interface and the connection with the smart card is reestablished, if the smart card reader is switched on while a smart card is in contact with the smart card interface.


Groups I is classified in CPC G06Q 2220/00, subject matter drawn to cryptographic apparatus or method for processing financial data. Group II is classified in G06Q 20/341, subject matter drawn to active cards, i.e. cards containing their own processing means, are used as payment medium in the payment protocol. However, as discussed below, inventions in this relationship are distinct if it can be shown that (1) each subcombination as claimed does not required the particulars of the other subcombination as claimed for patentability (e.g., to show novelty and unobviousness), and (2) that the subcombination has utility by itself or in another materially different combination.
Inventions of Groups I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the present application, although the Groups each share some common aspects (e.g., transmitting transaction messages), the independent claims are more distinct than alike.
For instance, Group I recites receiving details of a transaction from a vendor processor, transmitting the transaction details to a smart card reader, receiving a cryptogram authorizing the transaction from the smart card within the smart card reader, and transferring the details of the transaction and the cryptogram to a payment server to carry out and confirm the transaction. Group II recites a smart card reader which receives and displays transaction details, and authorize a smart card. The authorization of the smart card may or may not be completed or used with different transaction details as those of Group I, making them independent and distinct. Likewise, processing a transaction based on the transaction details and a cryptogram received from a smart card reader in Group I may or may not be completed or used with different smart 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions, as shown above, will require different field of search and different search queries separately directed at least to the distinctive elements of each Group (e.g., searching different classes/subclasses, employing different search strategies).
The different inventions, each reciting at least one distinctive element, will require individual consideration under the requirement of §§101, 102, 103 and 112, creating a serious examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The examiner attempted to telephone Mark Friedman on 02/16/2021 to request an oral election to the above restriction requirement, but was not able to get a connection, therefore a written restriction is being mailed. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the 

                                                    

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING WANG whose telephone number is (571)272-6940.  The examiner can normally be reached on M-F 7:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/J.W./Examiner, Art Unit 4146                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685